Citation Nr: 0529299	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of left eye 
injury, to include cataract surgery.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This appeal to the Board of Veterans' Appeals (the Board) 
arises from various rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(the RO).

Procedural history

In October 1968, the veteran filed a claim of entitlement to 
service connection for residuals of an eye injury.  His claim 
was denied in a February 1969 RO decision.  The veteran was 
notified of that decision by letter dated March 31, 1969.  He 
did not appeal.   

On April 12, 1994, the veteran requested that his claim, 
specifically for service connection for a left eye injury, be 
reopened.  On April 18, 1994, the RO wrote to the veteran, 
informing him that he must submit new and material evidence 
in order to reopen his claim.  The veteran did not respond to 
that letter.  In July 1994, the RO informed the veteran that 
because new and material evidence had not been received, it 
was unable to grant the benefits claim (service connection 
for a left eye injury).  The veteran was advised that had the 
right to appeal that decision.  The veteran did not appeal.

The current appeal arises from a June 2000 communication from 
the veteran to the RO in which he once again requested 
service connection for residuals of a left eye injury.  In 
October 2000, the RO denied the claim based on a lack of new 
and material evidence.  The veteran duly perfected an appeal 
by filing a substantive appeal (VA Form 9) in July 2002.  

In October 2004, the RO reopened the claim and denied it on 
the merits.  In March 2005, the RO granted service connection 
for a left eye corneal scar.  The RO indicated that this 
grant "is considered to only partially satisfy your appeal 
as you were also seeking service connection for a left eye 
cataract." 
After additional procedural development, which will be 
discussed below, the veteran's VA claims folder was sent to 
the Board.  The case now stands ready for disposition.


FINDING OF FACT

The medical evidence of record does not indicate that there 
currently exist any residuals of a claimed in-service left 
eye injury, aside from a corneal scar for which service 
connection has already been granted.


CONCLUSION OF LAW

Residuals of left eye injury, to include cataract surgery, 
were not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for residuals of a left 
eye injury, including cataract surgery.  As was noted in the 
Introduction, service connection was recently granted by the 
RO for a left eye corneal scar.

Initial matter

As has been discussed in the procedural history, the 
veteran's claim of entitlement to residuals of a left eye 
injury was denied in the past, first in February 1969 and 
more recently in July 1994.  Those decisions, which were not 
appealed, are final.  See 38 U.S.C.A. § 7105 (West 2002);  
38 C.F.R. § 20.1103 (2005).  Although the RO ultimately 
adjudicated the claim on the merits, the Board must first 
examine whether the evidence warrants reopening the claim. 
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  The United States Court of Appeals for the Federal 
Circuit has held that if service connection for a claimed 
disability has been previously denied and that decision 
became final, the Board does not have jurisdiction to review 
the claim on a de novo basis in the absence of a finding that 
new and material evidence has been submitted. See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

After having carefully considered the matter, the Board is of 
the opinion that new and material evidence, in the form of a 
February 2005 VA eye examination report, is of record.  It 
was upon this examination report that the RO granted the 
veteran's claim for left eye injury residuals, namely a 
corneal scar.  This report therefore arguably is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156 
(2001).  

The Board hastens to add, however, that the recent 
examination report may not be sufficient to grant the claim 
on a de novo basis.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) [new and material evidence is evidence that would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim].  

In any event, after first ascertaining that there are no due 
process concerns, the Board will adjudicate the claim on a de 
novo basis.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The veteran was notified by various 
communications from the RO, in particular March 2005 and July 
2005 supplemental statements of the case of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran dated 
May 11, 2005 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate the veteran's claim for service 
connection for residuals of a left eye injury, including 
cataract surgery, and detailed what type of evidence would 
assist in substantiating his claim.  
 
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the May 
2005 letter, the RO informed the veteran that VA was 
responsible for getting "relevant records from any Federal 
agency.  This may include medical records form the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The May 2005 letter informed the 
veteran that VA would make reasonable efforts on his behalf 
to obtain "relevant records not held by a Federal agency.  
This may include records from State or local government, 
private doctors and hospitals, or current or former 
employers."  The May 2005 letter emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about your records that that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in original].

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The May 2005 letter requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us." This request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the May 2005 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  Indeed, the May 2005 letter was sent to the 
veteran relatively recently.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  

In this case, the veteran was provided with VCAA notice via 
the May 2005 VCAA letter.  His claim was readjudicated in a 
July 2005 supplemental statement of the case, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and was given the opportunity to respond.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records; reports of VA 
examinations, most recently in February 2005; and private 
reports pertaining to cataract surgery in 1997.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  In his July 2002 substantive appeal, 
the veteran specifically declined a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992). 

Analysis

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to Hickson element (1), current disability, the 
Board again notes that service connection has been granted 
for a corneal scar of the left eye.  The veteran has pointed 
to no other residual of the claimed left eye injury, aside 
from cataract surgery.  The evidence of record indicates that 
cataract surgery was indeed performed in 1997, evidently 
successfully.  The Board's inquiry will therefore focus on 
whether any residuals of the cataract surgery, or any other 
residuals of the claimed left eye injury, exist.

Of record is the report of a February 2005 VA eye 
examination.  With respect to residuals of the 1997 cataract 
surgery, the examining physician stated: "There is no 
cataract in the left eye currently, as the patient has 
already had it removed and now has a lens implant."  The 
examiner noted that visual acuity without correction in the 
left eye was 20/20.  The examination was pertinently normal, 
with the exception of a residual scar (as has been noted 
above, service connection was subsequently granted for the 
scar).  There is no other pertinent medical evidence.

Thus, there is no competent medical evidence that the veteran 
currently has any residuals of the claimed in-service left 
eye injury, aside from the corneal scar which has been 
service connected.  It appears from the record that the 
veteran's uncorrected visual acuity in the left eye is 20/20, 
and no sequelae of the injury and cataract surgery were 
noted.

 For his part, the veteran has not identified any specific 
left eye problems currently.  

It is well settled that VA disability benefits are not 
available if a disability does not exist.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  In this 
case, there is no visual impairment demonstrated, and there 
are no other identified residuals of in-service left eye 
injury aside from the service-connected corneal scar.  In the 
absence of any currently identified left eye injury 
residuals, Hickson element (1), current disability, has not 
been satisfied.  The veteran's claim of entitlement to 
service connection fails on this basis.


ORDER

Entitlement to service connection for residuals of left eye 
injury, to include cataract surgery, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


